Citation Nr: 0028184	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  90-29 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a low back disorder 
(other than lumbosacral strain).  

4.  Entitlement to an increased evaluation for residuals of 
fractures of the Stieda's process of the right talus with 
reflex sympathetic dystrophy, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1987 to October 
1988.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an April 1989 rating 
decision of the Philadelphia, Pennsylvania Regional Office 
which granted service connection for traumatic neuritis of 
the sural nerve with equinus deformity of the right foot and 
assigned a 10 percent disability evaluation effective October 
21, 1988.  Service connection was denied for a left ankle 
disorder, a bladder disorder and for arthritis of the right 
hip, right knee and lumbar spine.  A December 1989 rating 
decision recharacterized the veteran's service-connected 
right foot disorder as residuals of fractures of the Stieda's 
process of the right talus with sural neuritis, equinus 
defect and peroneal and tibial neuropathy and increased the 
disability evaluation to 30 percent effective October 21, 
1988.  In April 1991, the Board remanded this appeal to the 
RO to obtain private and Department of Veterans Affairs 
(hereinafter "VA") treatment records and to afford the 
veteran VA examinations.  In April 1991, the veteran's case 
was transferred to the St. Petersburg, Florida Regional 
Office (hereinafter "the RO").  

A June 1992 rating decision, in pertinent part, increased the 
disability evaluation assigned for the veteran's service-
connected right foot disorder to 40 percent effective October 
21, 1988.  Service connection was also granted for low back 
syndrome with a 10 percent disability evaluation.  An April 
1993 rating decision, in pertinent part, granted entitlement 
to special monthly compensation based on the loss of use of 
one foot.  An April 1994 rating decision, in pertinent part, 
reduced the disability evaluation assigned for the veteran's 
service-connected right foot disorder to 30 percent effective 
July 1, 1994.  Entitlement to special monthly compensation 
based on the loss of use of one foot was also terminated 
effective July 1, 1994.  An April 1995 rating decision, in 
pertinent part, recharacterized the veteran's service-
connected right foot disorder as residuals of fractures of 
the Stieda's process of the right talus with reflex 
sympathetic dystrophy and continued the 30 percent disability 
evaluation.  The veteran's service-connected low back 
disorder was recharacterized as lumbosacral strain and the 
disability evaluation was increased to 20 percent effective 
July 9, 1992.  Service connection was also granted for 
sensory involvement of the left leg with a 10 percent 
disability evaluation effective June 11, 1991.  

In April 1996, the Board again remanded this appeal to the 
RO.  At that time, the Board listed the issues, at that time, 
as entitlement to service connection for a right hip 
disorder, right knee disorder, a low back disorder (other 
than lumbosacral strain), a bladder disorder, and entitlement 
to an increased evaluation for residuals of fractures of the 
Stieda's process of the right talus with reflex sympathetic 
dystrophy and entitlement to restoration of a 40 percent 
evaluation for residuals of fractures of the Stieda's process 
of the right talus with reflex sympathetic dystrophy.  The 
April 1996 remand instructed the RO to obtain private and/or 
VA treatment records, to clarify for the record as to whether 
the April 1995 grant of service connection for sensory 
involvement of the left leg included left knee and left foot 
symptomatology, to contact the veteran and clarify whether 
she was still pursuing service connection for a low back 
disorder (other than lumbosacral strain) and to afford the 
veteran VA orthopedic, neurological and urological 
examinations.  

In a June 1996 statement on appeal, the veteran expressly 
withdrew her claim for service connection for a bladder 
disorder.  Additionally, a February 1997 rating decision, in 
pertinent part, restored the 40 percent disability evaluation 
for the veteran's service-connected right foot disorder 
effective October 21, 1988.  The RO also granted entitlement 
to special monthly compensation based on loss of use of one 
foot effective October 27, 1992.  Therefore, such issues are 
not before the Board.  The RO also recharacterized the 
veteran's service-connected left leg disorder as sensory 
involvement of the left leg and foot and increased the 
disability evaluation to 20 percent effective June 11, 1991.  
The Board observes that the issues presently on appeal are 
listed on the title page of this decision.  The veteran is 
presently represented in this appeal by the Disabled American 
Veterans.  

The Board notes that in the April 2000 informal hearing 
presentation, the accredited representative advanced 
contentions on appeal which the Board has construed as claims 
for entitlement to service connection for a left hip disorder 
and a left knee disorder.  As these issues have neither been 
developed nor certified for review on appeal, they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for residuals 
of fractures of the Stieda's process of the right talus with 
reflex sympathetic dystrophy; sensory involvement of the left 
leg and foot; and for lumbosacral strain.  

3.  The record reasonably establishes an etiological 
relationship between the veteran's right hip strain and her 
service-connected residuals of fractures of the Stieda's 
process of the right talus with reflex sympathetic dystrophy 
and sensory involvement of the left leg and foot.  

4.  The record reasonably establishes an etiological 
relationship between the veteran's right knee strain and her 
service-connected residuals of fractures of the Stieda's 
process of the right talus with reflex sympathetic dystrophy 
and sensory involvement of the left leg and foot.

5.  The veteran's right foot disorder is productive of no 
more than complete paralysis of the popliteal nerve (common 
peroneal nerve) with loss of use of the foot.  The 40 percent 
rating assignable for this disability, to the extent shown, 
is the maximum assignable evaluation under the pertinent 
diagnostic codes.  


CONCLUSIONS OF LAW

1.  Right hip strain is proximately due to the veteran's 
service-connected residuals of fractures of the Stieda's 
process of the right talus with reflex sympathetic dystrophy 
and sensory involvement of the left leg and foot.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.310(a) (1999).  

2.  Right knee strain is proximately due to the veteran's 
service-connected residuals of fractures of the Stieda's 
process of the right talus with reflex sympathetic dystrophy 
and sensory involvement of the left leg and foot.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.310(a) (1999).  

3.  The schedular criteria for an evaluation in excess of 40 
percent for residuals of fractures of the Stieda's process of 
the right talus with reflex sympathetic dystrophy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.68 and Diagnostic Codes 5270, 5271, 5273, 5284, 7803, 
7804, 8521 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted her in the development 
of her claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims for 
service connection for right hip strain, right knee strain 
and for an increased evaluation for her service-connected 
residuals of fractures of the Stieda's process of the right 
talus with reflex sympathetic dystrophy are well-grounded and 
that all relevant facts have been properly developed.  
Accordingly, an additional remand, as to such issues, in 
order to allow for further development of the record, is not 
appropriate.  

I.  Service Connection for Right Hip Strain and Right Knee 
Strain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for residuals of fractures of the 
Stieda's process of the right talus with reflex sympathetic 
dystrophy; sensory involvement of the left leg and foot; and 
for lumbosacral strain.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

In Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service-
connected condition, but could also be granted where a 
service-connected disability had aggravated a nonservice-
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  The Court 
held, in part, that "pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation".  Id 
at 448.  

The veteran's service medical records do not refer to 
complaints of or treatment for a right hip or right knee 
disorder.  An August 1987 treatment entry noted that the 
veteran was seen for complaints of pain in both ankles with 
the right greater than the left for the previous three weeks.  
The assessment was possible early stress fracture of the 
heals or distal tibia-fibula stress reaction with tendinitis.  
An October 1987 entry indicated an assessment of the stress 
fracture of the right calcaneus with the need to rule out a 
stress fracture of the left calcaneus.  A January 1988 report 
noted that the veteran indicated that her right foot hurt 
continually and that four days earlier it had gone completely 
numb.  The assessment was the need to rule out a fracture of 
the Stieda's process.  The veteran continued to receive 
treatment for a right foot disorder throughout the remainder 
of her period of service.  A March 1988 entry noted that the 
veteran was status post removal of a loose ossicle of the 
posterior talus in February 1988.  A July 1988 report of a 
lower extremity electromyography indicated an impression of 
chronic incomplete isolated sural neuropathy on the right 
with peroneal and tibial nerve function normal.  A July 1988 
medical board report indicated a diagnosis of a fractured 
Stieda's process of the right talus.  

VA treatment records dated in January 1989 referred to the 
veteran's right foot disorder.  The veteran underwent VA 
orthopedic and general medical examinations in February 1989.  
The veteran complained of pain in the entire right lower 
extremity particularly severe around the right ankle, but 
going from the toes to the buttocks.  She also reported 
numbness in the lateral aspect of the foot as well as pain 
and selling in the right foot, right knee, right hip and low 
back on the right.  The diagnoses included post-operative 
excision of the bony process of the right ankle; equinus 
deformity right foot; traumatic neuritis, sural nerve, of the 
right foot, and possible reflex sympathetic dystrophy versus 
chronic pain syndrome.  

Private treatment records dated from May 1989 to August 1989 
indicated that the veteran was treated for her right foot 
disorder as did VA treatment records dated from May 1989 to 
December 1989, including a November 1989 VA neurological 
examination report.  The veteran underwent a VA orthopedic 
examination in June 1991.  She complained of constant pain in 
her right ankle as well as pain in the right hip, right knee 
and right side of her lower back.  The examiner indicated 
diagnoses of residuals of fracture of the Stieda's process, 
right talus, with xeroneuritis equinus defect and peroneal 
and tibial neuropathy and possible arthritis of the right 
knee, right hip and lumbar spine.  A June 1991 VA 
neurological examination report noted diagnoses which 
included post-operative status, Stieda's process, right 
calcaneus bone in the right ankle; post-operative stiffness, 
about 50 percent, right ankle with pain; limitation of motion 
of the right ankle and recurrent pain in the right knee and 
right hip.  

Private treatment records dated from August 1990 to July 1992 
indicated that the veteran was treated for several disorders.  
A May 1992 statement from Louis H. Kirschner, D.C., noted 
that the veteran complained of pain in the right ankle, right 
knee and right hip joint.  She also reported pain, numbness 
and paresthesias in or around the right knee.  It was 
reported that it appeared that the problems in the veteran's 
right lower extremity from the knee down were gradually 
affecting the veteran's ability to function in a normal 
manner and that she was developing secondary problems in the 
pelvic area consisting of immobility.  

VA treatment records dated from January 1992 to April 1992 
referred to continued treatment.  A June 1993 statement from 
Louis H. Kirschner, D.C., indicated that the veteran's right 
leg injury had caused foot problems which had subsequently 
developed into a very abnormal gait pattern.  

The veteran underwent an additional VA orthopedic examination 
in July 1993.  She complained of pain in both legs from the 
knees to the feet as well as limited motion of the knees.  VA 
treatment records dated from October 1993 to November 1993 
indicated that the veteran was treated for several disorders.  
Private treatment records dated from March 1994 to October 
1994 referred to continued treatment.  A VA neurological 
examination report dated in February 1995, noted that the 
veteran complained of pain in the lower back and both knees, 
ankles and heels.  

The veteran underwent a VA orthopedic examination in November 
1996.  The veteran had subjective complaints including 
numbness and burning of both feet, as well as weakness and 
difficulty in walking.  The examiner noted that the veteran 
had to contract her right knee and spread her feet for 
balance.  The examiner also indicated that the veteran had 
severe pain with manipulation of her hips.  The diagnoses 
were severe contractures of the ankles, knees and hips, 
secondary to an abnormal gait.  The examiner noted that the 
veteran's charts, including her claims file, were reviewed.  

Private treatment records dated from November 1996 to June 
1997 indicated that the veteran continued to receive 
treatment for several disorders.  A November 1996 report from 
Louis H. Kirschner, D.C., noted that the veteran had 
complaints including bilateral pain in the knees and hip 
joints.  It was reported that analysis of the veteran's gait 
revealed an abnormal walking pattern with intermittent 
shifting of the weight from the right leg to the left leg and 
vice versa in an attempt to relieve stress on either one of 
the lower extremities.  

In a September 1997 addendum to the November 1996 VA 
orthopedic and spine examination reports, the examiner stated 
that the veteran did not have arthritis in the right hip, 
right knee or lower back as demonstrated by the X-rays taken 
during her last examinations.  The examiner noted that the 
veteran did complain of significant pain in the knee, hip and 
back when she was on her feet frequently.  It was noted that 
the November 1996 VA examination showed reduced range of 
motion for those joints secondary to the pain involved with 
stressing the joints.  The examiner stated that although the 
veteran did not have arthritis in those joints, she did have 
what would be analogous to chronic strains of the right hip, 
right knee and lower back.  The examiner commented that it 
would be unlikely that such would be a significant problem in 
the veteran's daily life because her significant lower 
extremity problems would preclude much of any standing or 
walking activities and thus without stressing her hips, knees 
and back by walking there would not be much of any trauma or 
damage done to those joints.  As to a summary, the examiner 
indicated that he did believe that the veteran's right hip, 
right knee and lower back problems were worsened by her 
abnormal gait and lower extremity problems.  The examiner 
further remarked that the veteran had no permanent impairment 
in those joints and he would not expect that there would be 
much of a problem in the veteran's life assuming she was 
mostly sedentary.  

Private treatment records dated from December 1999 to June 
2000 referred to continued treatment.  In a June 2000 
statement, Louis H. Kirschner, D.C., stated that in reviewing 
the clinical data and symptoms as presented at that time, as 
well as in 1994 and 1996, the veteran has an ongoing 
deterioration of her condition which appears to be militarily 
related as far as it's origin is concerned.  

The Board has made a careful longitudinal review of the 
record.  It is observed that 
the veteran is presently service-connected for disorders 
including residuals of fractures of the Stieda's process of 
the right talus with reflex sympathetic dystrophy and sensory 
involvement of the left leg and foot.  The Board notes that 
the evidence of record does indicate an etiological 
relationship between the veteran's claimed right hip and 
right knee disorders and her service-connected right foot and 
left foot and leg disorders.  The Board observes that a May 
1992 statement from Louis H. Kirschner, D.C., specifically 
noted that it appeared that the problems in the veteran's 
right lower extremity from the knee down were gradually 
affecting the veteran's ability to function in a normal 
manner and that she was developing secondary problems in the 
pelvic area consisting of immobility.  Additionally, the 
Board notes that the examiner, pursuant to the November 1996 
VA orthopedic examination, indicated diagnoses of severe 
contractures of the ankle, knees and hips secondary to an 
abnormal gait.  The examiner, at that time, specifically 
noted that the veteran's claims folder had been reviewed.  
Further, in a September 1997 addendum to the November 1996 VA 
orthopedic examination report, the examiner stated that the 
veteran had what would be analogous to chronic strains of the 
right hip and right knee.  The examiner also commented that 
he believed that the veteran's right hip, right knee and 
lower back problems were worsened by her abnormal gait and 
lower extremity problems.  

The Board observes that the evidence of record clearly shows 
that the veteran's abnormal gait is caused by her service-
connected right foot and left leg and foot disorders.  A 
November 1996 statement from the veteran's chiropractor 
indicated that the veteran's gait revealed an abnormal 
walking pattern with intermittent shifting of the weight from 
the right leg to the left leg in an attempt to relieve stress 
on either one of the lower extremities.  Further, the Board 
notes that the examiner, pursuant to the September 1997 
addendum, essentially indicated that the diagnosed strains of 
the right hip and right knee were worsened or aggravated by 
the veteran's service-connected lower extremity disorders, 
but did not indicate an actual causal relationship.  See 
Allen.  However, as the November 1996 VA orthopedic 
examination report specifically indicated a secondary or 
etiological relationship between the veteran's right hip 
strain and right knee strain and her abnormal gait, the Board 
is of the view that to conclude otherwise than that the 
evidence is at least in equipoise as to whether such 
disorders were incurred secondary to the veteran's residuals 
of fractures of the Stieda's process of the right talus with 
reflex sympathetic dystrophy and sensory involvement of the 
left leg and foot, would not withstand Court scrutiny.  
Accordingly with resolution of reasonable doubt in favor of 
the veteran, the Board concludes that service connection for 
right hip strain and right knee strain, is warranted.  


II.  Increased Evaluation for Residuals of Fractures of the 
Stieda's Process of the
Right Talus with Reflex Sympathetic Dystrophy

The Board notes that according to a recent decision of the 
Court, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  

A.  Historical Review

In April 1989, service connection was granted for traumatic 
neuritis of the sural nerve with equinus deformity of the 
right foot.  A 10 percent disability evaluation was assigned 
affective October 21, 1988.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  A 40 
percent evaluation is warranted for complete paralysis of the 
external popliteal nerve (common peroneal nerve) with foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  
This is the maximum schedular rating assignable under this 
code.  38 C.F.R. Part 4, Diagnostic Code 8521 (1999).  
Ankylosis of either ankle warrants a 40 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of more 
than 40 degrees; or in dorsiflexion at more than 10 degrees; 
or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. Part 4, Diagnostic Code 5270.  Marked 
limitation of motion of either ankle warrants a 20 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5271 (1999).  
Malunion of the os calcis or astragalus of either ankle 
warrants a 20 percent evaluation if there is marked 
deformity.  38 C.F.R. Part 4, Diagnostic Code 5273 (1999).  
Severe residuals of foot injuries warrants a 30 percent 
evaluation.  A 40 percent evaluation requires that the 
residuals be so severe as to result in actual loss of use of 
the foot.  38 C.F.R. Part 4, Diagnostic Code 5284 (1999).  
Amputation of the leg warrants a 40 percent evaluation when 
the level of the amputation is at a lower level such as to 
permit a prosthesis to be worn.  38 C.F.R. Part 4, Diagnostic 
Code 5165 (1999).  A 10 percent evaluation is warranted for 
superficial poorly nourished scars with repeated ulcerations.  
38 C.F.R. Part 4, Diagnostic Code 7803 (1999).  A 10 percent 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5265.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee, but not to exceed 
the above the knee amputation elective level.  38 C.F.R. 
§ 4.86 (1999).  

The Board observes that the veteran has received treatment on 
numerous occasions for her right foot disorder subsequent to 
the original grant of service connection in April 1989.  She 
has also undergone multiple VA orthopedic and neurological 
examinations.  

Private treatment records dated from May 1989 to August 1989 
as well as VA treatment records dated from May 1989 to 
December 1989, referred to treatment for the veteran's right 
foot disorder.  A November 1989 VA neurological examination 
report related diagnoses including polyneuropathy of the 
right lower extremity with reflex sympathetic dystrophy and 
residuals of Stieda's procedure of the right talus subsequent 
to fracture.  A December 1989 rating decision recharacterized 
the veteran's service-connected right foot disorder as 
residuals of fractures of the Stieda's process of the right 
talus with sural neuritis, equinus defect and peroneal and 
tibial neuropathy.  The disability evaluation was increased 
to 30 percent effective October 21, 1988.  

The veteran underwent a VA orthopedic examination in June 
1991.  The diagnoses, at that time, were residuals of a 
fracture of the Stieda's process, right talus, with 
xeroneuritis equinus defect and peroneal and tibial 
neuropathy and possible arthritis of the right knee, right 
hip and lumbar spine.  A June 1991 VA neurological 
examination report related diagnoses which included post-
operative status, Stieda's process, right calcaneus bone in 
the right ankle; post-operative stiffness, about 50 percent, 
right ankle with pain; limitation of motion of the right 
ankle.  Private treatment records dated from August 1990 to 
July 1992 indicated that the veteran was treated for several 
disorders.  A June 1992 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected right foot disorder to 40 percent effective October 
21, 1988.  

Private treatment records dated from August 1990 to July 1992 
indicated that the veteran continued to receive treatment as 
did VA treatment records dated from January 1992 to April 
1992.  A March 1993 VA orthopedic examination report 
indicated diagnoses including residuals of a fracture of the 
right os calces; residuals of an injury to the peroneal 
nerve; decrease of mobility of the right ankle; right drop 
foot; and loss of use of the right foot.  An April 1993 
rating decision granted special monthly compensation based on 
loss of use of one foot.  

The veteran underwent a VA orthopedic examination in July 
1993.  In a July 1993 addendum, after ordering tests 
including X-rays and testing for inflammatory disease, the 
examiner indicated, in summary, that the veteran had no 
objective evidence of disease.  VA treatment records dated in 
October 1993 to November 1993 referred to continued 
treatment.  An April 1994 rating decision reduced the 
disability evaluation assigned for the veteran's service-
connected right foot disorder to 30 percent effective July 1, 
1994 and terminated her entitlement to special monthly 
compensation based on loss of use of one foot, effective July 
1, 1994.  

Private treatment records dated from March 1994 to October 
1994 indicated that the veteran continued to receive 
treatment for multiple disorders.  A February 1995 VA 
neurological examination report related diagnoses including 
calcaneal fractures, bilateral, by history.  An April 1995 
rating decision recharacterized the veteran's service-
connected right foot disorder as residuals of fractures of 
the Stieda's process of the right talus with reflex 
sympathetic dystrophy and continued the 30 percent disability 
evaluation.  

The veteran underwent a VA orthopedic examination in November 
1996.  She complained of numbness and burning of both feet, 
weakness and difficulty in walking.  The examiner reported 
that there was no significant swelling.  As to range of 
motion of the right ankle, plantar flexion was 10 degrees and 
dorsiflexion was 0 degrees.  The diagnoses included severe 
contracture of the ankles secondary to an abnormal gait.  A 
November 1996 VA spine examination report related diagnoses 
including peroneal nerve atrophy of the right lower extremity 
and bilateral heel spurs.  A November 1996 VA neurological 
examination report noted that there was a 5.5 cm scar over 
the right ankle vertically, around the lateral malleolus.  
The examiner indicated that the veteran had marked decreased 
strength in both lower extremities.  The examiner stated that 
there was practically no strength at all in the dorsiflexors 
of the right foot and that the inverters of the right foot 
were also quite weak at maybe 1/5.  It was further reported 
that there was decreased pin prick sensation in the lateral 
portion of the right foot up to the lateral portion of the 
right lower leg.  The examiner indicated that the veteran was 
wearing a right lower leg brace because of her foot drop.  
The impression was peroneal neuropathy of the right lower 
extremity.  

Private treatment records dated in November 1996 referred to 
continued treatment.  In a November 1996 statement, Louis H. 
Kirschner, D.O., reported that examination of the veteran 
revealed tenderness to palpation particularly in the calf 
muscles on the right.  As to an impression, it was noted that 
the veteran had permanent, bilateral neurological impairment 
of the lower extremities as indicated based on the veteran's 
complaints, clinical findings and neurological studies.  A 
February 1997 rating decision restored the 40 percent 
disability evaluation for the veteran's service-connected 
right foot disorder effective October 21, 1988.  The 40 
percent disability evaluation has remained in effect.  
Entitlement to special monthly compensation based on loss of 
use of one foot was also regranted effective October 27, 
1992.  

A December 1999 statement from Louis H. Kirschner, D.O., 
noted that on examination the veteran reported constant 
severe stiffness with pins and needles sensations as well as 
shooting and achy pain radiating to the right lateral calf, 
right medial calf, and right calcaneal region.  The diagnosis 
was permanent, bilateral neurological impairment of the lower 
extremitas, right and left.  In a June 2000 statement, it was 
reported that the veteran had bilateral paresthesias in the 
feet consisting of numbness and tingling.  It was reported 
that there appeared to be some very mild atrophy of the right 
lower extremity.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than complete paralysis of 
the popliteal nerve (common peroneal nerve) with foot drop 
and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot and 
anesthesia covering the entire dorsum of the foot and toes.  
38 C.F.R. Part 4, Diagnostic Code 8521 (1999).  The Board 
observes that the maximum schedular evaluation appropriately 
assignable for the disability at issue (40 percent) is 
already in effect.  There is no other applicable rating 
diagnostic code under which a higher rating may be assigned.  
The Board observes that the medical evidence noted above 
clearly indicates that the veteran suffers from significant 
pathology referable to her service-connected right foot 
disorder.  However, the Board notes that the veteran's 
present 40 percent evaluation exceeds the disability 
evaluation she would be entitled to pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 5271, 5273 (1999).  Additionally, 
the provisions of 38 C.F.R. Part 4, Diagnostic Codes 5270, 
5284 (1999), do not provide for an evaluation in excess of 40 
percent.  Also, the veteran is already in receipt of special 
monthly compensation based on loss of use of one foot.  

Further, the Board has also considered the provisions of 38 
C.F.R. § 4.86 (1999).  However, it is observed that an 
amputation below the knee warrants an evaluation of 40 
percent which is already in effect.  38 C.F.R. Part 4, 
Diagnostic Code 5165 (1999).  The evidence of record also 
fails to indicate the presence of poorly nourished scars with 
repeated ulcerations or tender and painful scars on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804 
(1999).  Therefore, the Board concludes that the 40 percent 
disability evaluation sufficiently provides for the veteran's 
present level of disability.  The Board also finds that such 
disability evaluation encompasses her objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  Moreover, there is no clinically 
identifiable pathology warranting extended discussion as to 
whether a separately assignable compensable rating is 
appropriate.  Accordingly, the Board concludes that an 
increased evaluation for residuals of fractures of the 
Stieda's process of the right talus with reflex sympathetic 
dystrophy, is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

Service connection for right hip strain is granted.  Service 
connection for right knee strain is granted.  An increased 
evaluation for residuals of fractures of the Stieda's process 
of the right talus with reflex sympathetic dystrophy, is 
denied.  


REMAND


The veteran asserts on appeal that she is entitled to service 
connection for a low back disorder (other than lumbosacral 
strain).  In reviewing the record, the Board notes that the 
RO did not fully comply with the April 1996 remand 
instructions.  The April 1996 remand requested, in part, that 
the veteran be afforded VA orthopedic and neurological 
examinations.  The examiners were requested to state opinions 
as to the relationship between the claimed low back disorder 
(other than lumbosacral strain) and the veteran's service-
connected residuals of fractures of the Stieda's process of 
the right talus with reflex sympathetic dystrophy; sensory 
involvement of the left leg and foot and lumbosacral strain.  

The Board observes that the veteran was last afforded a VA 
spine examination in November 1996.  At that time, the 
veteran reported that she suffered severe pain in the low 
back after being up and about for relatively short periods of 
time.  The examiner indicated diagnoses which included 
arthralgia secondary to strain of the lumbar spine with 
radiculopathy to the right lower extremity and peroneal nerve 
atrophy of the right lower extremity.  A November 1996 VA 
neurological examination report related a diagnosis of 
peroneal neuropathy of the right lower extremity.  The Board 
observes that in a September 1997 addendum to the November 
1996 VA orthopedic and neurological examination reports, a 
different examiner noted that the veteran did not have 
arthritis of the low back.  The examiner did note that 
although the veteran did not have arthritis, she did have 
what would be analogous to chronic strain of the lower back.  
The examiner further commented that he believed that the 
veteran's lower back problems were worsened by the veteran's 
abnormal gait and lower extremity problems.  The Board 
observes that the examiner did not address whether the 
veteran had low back pathology other than arthritis and low 
back strain.  Further, the examiner did not indicate whether 
any such additional back pathology was caused by any of the 
veteran's service-connected disorders to include his service-
connected lumbosacral strain.  

The Board notes that the evidence of record indicates that 
the veteran suffers from low back pathology other than 
lumbosacral strain.  A November 1996 report from Neuro 
Services, Inc., indicated an impression of electrophysical 
findings suggestive of right L4 and bilateral L5-S1 rootlet 
involvement.  Additionally, a December 1999 statement from 
Louis H. Kirschner, D.C., noted that in reviewing the 
neurological studies, a L4 root pathology was suggested by 
the consulting neurologist.  Further, in a June 2000 
statement, Louis H. Kirschner specifically referred to the 
November 1996 nerve conduction study noted above.  It was 
remarked that the veteran had an ongoing deterioration of her 
condition which appeared to be militarily related as far as 
its origin was concerned.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Also, in Allen v Brown, 7 
Vet.App. 439 (1995), the Court held that where service 
connection is sought on a secondary basis, service connection 
could be granted for a disability which was not only 
proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability, with compensation being paid for the amount of 
disability which exceeded "the degree of disability existing 
prior to the aggravation."  The Court held, in part, that 
"pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation".  Id at 448.  
Additionally, the Court has also held that the RO must comply 
with the Board's remand instructions or explain its failure 
to complete the requested action.  Talley v. Brown, 6 
Vet.App. 72, 74 (1993).  

The Board also notes that the Court recently issued a 
decision vacating and remanding a Board decision on the 
ground that the RO failed to follow the directives contained 
in the Board remand.  In concluding that a further remand was 
required, the Court noted the following regarding the VA 's 
failure to comply with the terms of the prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet.App. 268 
(1998).  

Given the nature of the veteran's contentions; the failure of 
the VA examiners, pursuant to the November 1996 VA spine and 
neurological examination reports and the September 1997 
addendum, to provide the requested etiological opinions; the 
clinical evidence of currently demonstrated back pathology 
other than lumbosacral strain; and in consideration of the 
Court's holdings in the cases noted above, specifically 
Talley and Stegall; the Board concludes that additional VA 
orthopedic and neurological examinations would be helpful in 
resolving the issues raised by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of her claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations in order to determine 
whether there is any orthopedic or 
neurological component of disability 
associated with the back other than the 
presently service-connected lumbosacral 
strain and, if so, whether any or all 
such additional element of disability is 
related to the service-connected 
lumbosacral strain and/or the presently 
service-connected lower extremity 
disorders.  A complete rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO should 
reconsider the remaining issue on appeal 
giving consideration to any additional 
evidence obtained.  A supplemental 
statement of the case should also be 
prepared and issued.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



